Citation Nr: 0924751	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for traumatic dental 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his friend 




ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran and his friend appeared and testified at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in July 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the 
Veteran's dental disability for outpatient treatment purposes 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals  Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence raises a reasonable doubt as to whether the 
Veteran's hearing loss, which pre-existed service, was 
aggravated during service.

2.  The evidence is in equipoise as to whether the Veteran's 
loss of teeth is related to traumatic injury that was 
incurred in service.


CONCLUSIONS OF LAW

1.  Hearing loss was aggravated by service.  38 U.S.C.A. 
§§ 1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.306 (2008).

2.  Traumatic loss of teeth was incurred in service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 
3.381, 4.150 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
hearing loss and traumatic dental injury resulting in loss of 
teeth, which represents a complete grant of the benefit 
sought on appeal.  Thus, no discussion of VA's duty to notify 
and assist is necessary.

I.  Hearing Loss

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  

In this case, unfortunately, the Veteran's service records 
are unavailable as they were apparently destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  
Efforts to reconstruct these records were unavailing except 
for Daily Sick Reports covering the period of May 1951 to 
September 1952.  Although these reports show the Veteran was 
on sick call multiple times during service, they do not 
indicate the reason for the Veteran receiving medical 
attention.  

The Veteran's DD 214 is in the claims file and indicates the 
Veteran was medically discharged from service in September 
1952.  The authority for separation was listed as "PETS; EPTS 
Par 3a SR 600-450-10 & 4th Ind HQ TIC dtd 23 Aug 52 
(Medical)," which indicates that the Veteran was separated 
prior to the expiration of his  term of service (PETS) due to 
a condition which existed prior to service (EPTS).  The NPRC 
also independently verified that the Veteran was medically 
discharged due to a physical disability that existed prior to 
entry on active service.  (See July 21, 2004 NPRC response.)  
The Veteran has conceded that he was discharged from service 
due to hearing loss.  

From this record it may be reasonably deduced the Veteran had 
both hearing loss prior to service, and that it was 
aggravated (increased inseverity) during service.  This is 
based on accepting the Veteran's contentions the disability 
for which he was discharged was hearing loss, and from the 
length of time he served with the disability prior to his 
discharge (21 months).  If the impairment was static, but bad 
enough to require discharge, it would seem unreasonable for 
the military to wait nearly 2 years to process the Veteran 
out of service.  However, an impairment that had been 
aggravated subsequent to service entrance, would account for 
this length of time to pass before the Veteran was 
discharged.  Thus, the Board finds a basis upon which to 
establish service connection for hearing loss has been 
presented in this case.  

II.  Traumatic Dental Injury

The Veteran is claiming entitlement to service connection for 
a dental disability secondary to dental trauma in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Essentially, the Veteran contends that, in or around February 
1952, he was involved in a parachute jump during which he 
landed in a group of trees, incurring damage to his front 
teeth (both top and bottom).  He states he was hospitalized 
due to this incident and, during that hospitalization, they 
initially removed the remainder of the front teeth damaged 
during the jump, but later they pulled all of his teeth, both 
top and bottom, and gave him dentures.

The dental conditions for which service-connected 
compensation benefits are available are set forth under 38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Thus, the 
question is whether service connection for compensation 
purposes is warranted for any disability found under 38 
C.F.R. § 4.150.  Missing teeth are compensable for rating 
purposes where the loss results from "bone loss through 
trauma or disease such as osteomyelitis[.]"  38 C.F.R. § 
4.150, Diagnostic Code 9913, Note; see also Byrd v. 
Nicholson, 19 Vet.  App. 388 (2005) (discussing history of 38 
C.F.R. §§ 3.381, 4.150).

In the present case, the Veteran has not presented any dental 
treatment records relating to his claimed loss of teeth, nor 
has VA provided him with an examination.  The Board notes, 
however, that VA outpatient surgical treatment records from 
July 2004 indicate the Veteran was dentured on top but was 
otherwise edentulous (i.e., without teeth).  Thus, the Board 
finds that the requirements for a current disability are 
established.

As previously indicated, the Veteran's service records are 
unavailable.  Thus, the Board is not able to determine the 
condition of the Veteran's teeth upon entry into service.  
Nevertheless, the incident the Veteran alleges resulted in 
the loss of his teeth was more than 180 days after his entry 
into service.  Furthermore, the Veteran submitted statements 
from his siblings that the Veteran had all his teeth and good 
dental hygiene when he entered service.  Thus, the Board 
finds that we are not dealing with a preexisting condition.  
See 38 C.F.R. § 3.381.  

Efforts to reconstruct the Veteran's service records were 
unavailing except for obtaining the Daily Sick Reports from 
May 1951 to September 1952.  These records show that the 
Veteran was hospitalized January 26, 1952, until March 5, 
1952.  They indicate that the Veteran's illness that caused 
the hospitalization was in the line of duty, but do not 
indicate the exact reason for the hospitalization.  However, 
the Board notes that this time frame corresponds with the 
time frame submitted by the Veteran as when he incurred the 
trauma to his teeth and was hospitalized for treatment.  

Under the circumstances of this case, the Board concludes 
that the evidence, both medical and lay, establishes a 
reasonable doubt that the Veteran incurred trauma to his 
front teeth due to an in-service injury that resulted in the 
loss of all his teeth.  Thus, affording the Veteran the 
"benefit-of-the-doubt," the Board concludes that the  Veteran 
sustained dental trauma to his teeth, both top and bottom, 
resulting in the removal of all his teeth during his active 
service.  As such, the Board finds that service connection is 
warranted.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for compensation purposes 
for loss of all teeth due to traumatic dental injury is 
granted. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


